Citation Nr: 0318464	
Decision Date: 07/31/03    Archive Date: 08/05/03

DOCKET NO.  00-05 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a low back 
disability to include compression fracture of L4.  

2.  Entitlement to service connection for a bilateral arm 
disability.

3.  Entitlement to service connection for a bilateral leg 
disability.

4.  Entitlement to service connection for a cervical spine 
disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran served on active duty from January 1973 to July 
1981 and from May to August 1989.  He also had additional 
unverified service in the Army Reserves.  

When this matter was last before the Board of Veterans' 
Appeals (Board) in March 2001, it was remanded to the 
Department of Veterans Affairs (VA) Muskogee, Oklahoma, 
Regional Office (RO), for further development and 
readjudication of service connection for the disabilities in 
question on a de novo basis, rather than on the bases that 
had been previously considered by the RO, namely whether new 
and material evidence had been submitted to reopen the low 
back disability claim at issue and whether the other claims 
on appeal were well grounded.  Following the completion of 
the requested development as detailed below, the claims were 
readjudicated.  The case is ready for further appellate 
review.


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained, and VA has satisfied the duty to notify 
the veteran of the law and regulations applicable to his 
claims and the evidence necessary to substantiate his claims.

2.  The veteran currently has diagnoses of degenerative 
arthritis of the lumbar spine with old compression fracture 
of the L4 vertebra and degenerative arthritis of the cervical 
spine.  There are current subjective complaints of pain and 
stiffness in the veteran's shoulders, hips, elbows, knees, 
ankles and wrists, but there are no current diagnoses of a 
bilateral arm disability or a bilateral leg disability.  

3.  It has been shown by medical evidence that a compression 
fracture of the L4 vertebra pre-existed the veteran's 
service.

4.  The veteran's pre-existing compression fracture of the L4 
vertebra did not increase in severity during the veteran's 
periods of service, and is not shown by competent medical 
evidence to have been aggravated therein.

5.  The veteran's service medical records do not show 
treatment for a cervical spine injury, an arm injury, or a 
leg injury.  

6.  The veteran's degenerative arthritis of the lumbar spine 
and degenerative arthritis of the cervical spine were not 
diagnosed until many years after his discharge from active 
service and are not shown to be the result of his service.


CONCLUSIONS OF LAW

1.  The veteran's compression fracture of the L4 vertebra 
clearly and unmistakably pre-existed his service and was not 
aggravated by service.  38 U.S.C.A. § 1111 (West 2002).

2.  Service connection for a compression fracture of the L4 
vertebra is not warranted.  38 U.S.C.A. §§ 1110, 1153, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.306 
(2002).

3.  Degenerative arthritis of the lumbar spine was not 
incurred in or aggravated by service, nor may such incurrence 
be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112(a)(4), 1113, 
1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2002).

4.  Degenerative arthritis of the cervical spine was not 
incurred in or aggravated by service, nor may such incurrence 
be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112(a)(4), 1113, 
1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2002).

5.  A bilateral arm disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 
1112(a)(4), 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303 (2002).

6.  A bilateral leg disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 
1112(a)(4), 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
a low back disability, a cervical spine disability and 
bilateral disabilities of his arms and legs.  He claims that 
he currently has these disorders and that they originated as 
a result of the rigorous physical training that he had to 
undergo during his lengthy period of service and particularly 
as a result of two falls that he experienced while rappelling 
from helicopters.  

In the interest of clarity, the Board will initially address 
the matter of whether this case has been appropriately 
developed for appellate purposes.  In order to facilitate 
understanding of its decision, the pertinent law and VA 
regulations applicable to the issues on appeal will then be 
briefly set forth.  A factual background pertinent to the 
issues on appeal will be presented.  Finally, the Board will 
analyze the veteran's claims.

Veterans Claims Assistance Act 

As indicated in the March 2001 Board remand, an April 2001 
letter from the RO, and the February 2003 supplemental 
statement of the case, there was a significant change in 
veterans' law prior to the veteran's filing of his claims.  
On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law eliminated the 


former statutory requirement that claims be well grounded.  
This law also redefined the obligations of VA with respect to 
the duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

There is no question as to substantial completeness of the 
veteran's application for VA benefits.  See 38 U.S.C.A. 
§ 5102 (West 2002).  In filing his claims of entitlement to 
service connection, the veteran clearly identified the 
disabilities in question, the benefits sought, and the basis 
for the claims.  The claims appeared substantially complete 
on their face. 

The former well grounded claim requirement

The RO initially denied the veteran's claims on the basis of 
whether or not they were well grounded.  Subsequent to the 
March 2001 Board remand, the RO analyzed and denied the 
claims under the current standard of review.  See the 
February 2003 and April 2003 supplemental statements of the 
case.  The current standard requires that after the evidence 
has been assembled, it is VA's responsibility to evaluate the 
entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When 
there is an approximate balance of evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2002).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate 


balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.

As indicated, the RO has recently adjudicated the issues 
listed above based on the substantive merits of the claims.  
The veteran was given the opportunity to submit evidence and 
arguments in response.  The Board finds, therefore, that it 
can consider the substance of the veteran's appeal without 
prejudice to him.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92.

The Board will apply the current standard of review in 
evaluating the veteran's claims below.  

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The veteran was notified of the information necessary to 
substantiate his claim by means of the discussions in the 
March 2001 Board remand, the April 2001 letter from the RO, 
the February 2003 supplemental statement of the case, and the 
two April 2003 supplemental statements of the case.  The 
April 2001 letter from the RO and the February 2003 
supplemental statement of the case specifically advised the 
veteran of his rights and responsibilities under the VCAA.  
In the foregoing documents, the veteran was advised that 
there was no evidence of the claimed disorders in service and 
no competent medical evidence that related those disorders 


to service.  In the April 2001 letter from the RO, and the 
February 2003 supplemental statement of the case, the veteran 
was advised what evidence he should submit and that VA would 
assist him in obtaining that evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  For example, he was told 
that VA would help obtain medical records, employment 
records, or records from other Federal agencies, but that it 
was his responsibility for providing sufficient information 
to VA so records could be requested.  Following substantial 
efforts to develop the record on the part of the RO, the 
veteran submitted a statement in December 2001, wherein he 
expressed his desire to have his claim considered on the 
record that had been gathered as of that time.  In a 
statement submitted in April 2003, the veteran indicated that 
he did not have additional medical evidence and again 
expressed his desire to have his appeal adjudicated at that 
time.  Based on the specific notice provided to the veteran, 
the development which has been accomplished, and the 
veteran's expressed desires regarding the immediate 
disposition of his appeal, the Board has concluded that VA 
has no outstanding duty to inform the veteran that any 
additional information or evidence is needed.  

Duty to assist

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, including the scheduling and 
conducting of pertinent VA examinations.  The RO requested 
information from the veteran on an ongoing basis regarding 
potential VA and private treatment records that could assist 
the veteran in the pursuit of his claims.  Pursuant to the 
Board's March 2001 remand, the veteran was asked to submit 
the names of any private or VA medical providers who had 
treated him for the claimed disorders, along with completed 
authorizations, so that the RO could obtain any records 
identified.  The veteran was specifically asked to complete 
an authorization form for his private treatment records from 
B.D., M.D., a physician who had submitted a statement 
regarding the veteran's back disabilities in May 1997.  The 
veteran failed to respond to this request.  In a statement 
submitted in April 2003, the veteran indicated that he did 
not have additional medical evidence and again expressed his 


desire to have his appeal adjudicated at that time.  "The 
duty to assist is not always a one-way street.  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  

In addition, considerable efforts were made to obtain 
complete copies of the veteran's reserve medical records and 
service medical records for his brief second period of 
service, with limited success.  In July 1999, the veteran 
sent a statement to the RO requesting that a determination be 
made on his claim, without waiting for his reserve medical 
records.  He indicated in that statement that he was not 
certain that his reserve medical records would shed much 
light on his claims.  Notwithstanding, additional efforts 
were made by the RO to obtain complete copies of the 
veteran's reserve medical records.  The Board finds that the 
RO undertook a reasonably exhaustive search for those 
records, and that any further efforts are not justified.  
Notwithstanding, the Board recognizes its heightened duty to 
explain its findings and conclusions and to consider the 
benefit of the doubt in cases where service medical records 
are unavailable.  See O'Hare v. Derwinski, 1 Vet. App. 365 
(1991); Dixon v. Derwinski, 3 Vet. App. 261 (1992).  The 
Board will proceed in that manner.  It does not appear that 
there are any additional pertinent treatment records to be 
requested or obtained.  

Under the VCAA, the duty to assist also includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim.  The veteran 
was scheduled for and underwent a pertinent VA examination in 
October 2001, for the purpose of determining the existence of 
any claimed disorders, and whether any of the claimed 
disorders were related to service.  The report of that 
examination has been associated with the claims folder.  

Accordingly, there is sufficient evidence to decide the 
claims.  The veteran was advised of the evidence he needed 
and was provided ample opportunity to submit or identify 
additional evidence or argument in support of his claims.



Relevant law and regulations

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2002).  

A veteran is presumed in sound condition except for defects 
noted when examined and accepted for service.  Clear and 
unmistakable evidence that the disability existed prior to 
service and was not aggravated by service will rebut the 
presumption.  38 U.S.C.A. § 1111 (West 2002); VAOPGCPREC 3-
2003 (2003).  A pre-existing disease will be considered to 
have been aggravated by active service where there is an 
increase in disability during service, unless there is a 
specific finding that the increase in disability is due to 
the natural progression of the disease.  38 U.S.C.A. § 1153 
(West 2002); 38 C.F.R. § 3.306 (2002).

Where a veteran served continuously for 90 days or more 
during a period of war or during peacetime service after 
December 3, 1946, and degenerative arthritis becomes manifest 
to a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of the disease during the period of service.  This 
presumption may be rebutted by affirmative evidence to the 
contrary.  See 38 U.S.C.A. §§ 1101, 1112(a)(4), 1113, 1137; 
38 C.F.R. §§ 3.307(a)(3), 3.309(a).

A disorder may also be service connected if the evidence of 
record reveals that the veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).

Notwithstanding the lack of evidence of disease or injury 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  See 
38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  

Factual Background

Pre-service private medical records, dated between September 
and December 1972, document that the veteran sustained an 
injury in an automobile accident on September 17, 1972.  X-
rays revealed a comminuted fracture of the body of the fourth 
lumbar vertebra.  The veteran was hospitalized and underwent 
surgery for a laceration of the small intestine with 
generalized peritonitis.  He was said to have done quite well 
postoperatively.  The veteran's back was placed into a three 
point brace and he was allowed to go home on September 27, 
1972.  He was advised to increase his walking as much as 
possible, and to return for follow-up.  Upon follow-up 
examination on December 18, 1972, the veteran was found to be 
going without his brace, with no tenderness and good motion 
of his back.  X-rays revealed marked compression of the 
fourth lumbar vertebra with no change.  He was noted to be 
doing satisfactorily.  The veteran was warned by the treating 
physician that if at a later date he did have any gibbous 
develop, he may have to be considered for a fusion.  The 
physician recommended that the veteran continue his push-up 
exercises and be allowed to return to work.  

Active duty service medical records include a report of a 
January 1973 medical examination of the veteran conducted 
upon entry into service.  This report documents that the 
clinical evaluation of the veteran's spine, and upper and 
lower extremities produced normal findings.  Service medical 
records contain no complaints, findings, or treatment for 
injuries to the upper and/or lower extremities, or cervical 
spine.  

Outpatient service treatment records dated July 29, 1980, 
revealed the veteran's complaints of low back pain over a one 
day period.  The veteran reported having been bent over 
working on a tractor, and then being unable to stand up.  A 
history of a car wreck and resulting crushed disc of the 
lower back eight years prior was noted.  The veteran reported 
pain in the small of his back and numbness in both legs.  The 
assessment was muscle strain.  Follow-up examination on July 
30, 1980, resulted in a diagnosis of sacroiliac strain.  
Recommended treatment included heat and bedrest for 48 hours, 
with follow-up in 48 hours.  Service medical records reveal 
no documentation of follow-up.  A report of a March 1981 
service medical examination of the veteran conducted upon his 
separation from his first period of active service documents 
that the clinical evaluations of the veteran's spine, and 
upper and lower extremities produced normal findings.  

A reserve service medical report of a July 1984 medical 
examination of the veteran is of record.  The veteran 
indicated in the report that he did not have then nor had he 
ever had recurrent back pain, arthritis, broken bones, bone, 
joint or other deformity, lameness, painful shoulder or 
elbow, "trick" or locked knee, or foot trouble.  The 
clinical evaluations of the veteran's spine, and upper and 
lower extremities produced normal findings.  

Post-service private treatment records dated in June 1993 
document the treatment of the veteran for complaints of low 
back pain.  The veteran reported that this had started to 
bother him within the previous 3 or 4 months.  He reported a 
history of a car accident with a disk crushed in his back in 
1972, and stated that he had apparently recovered from this 
and had no residuals until the recent back pain, that "may 
or may not [have been] related to that old injury."  
Following examination, the assessment was back pain of 
undetermined etiology.  A July 1993 x-ray study revealed a 
"compression fracture at L4, otherwise negative lumbar 
spine."

In June 1997, B.D., M.D., submitted a statement dated in May 
1997, wherein it was noted that the veteran had been a 
patient of Dr. B.D.'s for several years.  Dr. B. D. stated 
that the veteran was being treated for lumbar sensory 
radiculopathy secondary to degenerative lumbar disc disease 
and history of compression fracture of the lumbar vertebrae 
with chronic cervical strain.  

VA outpatient treatment records dated from April 1998 to 
March 2003 document the treatment of the veteran for various 
complaints, including back pain and joint stiffness and pain 
in the upper and lower extremities.  In an April 1998 
treatment record, the veteran reported that he had initially 
injured his low back in 1972 in a motor vehicle accident and 
had injured it later in a rappelling accident while in the 
military.  He indicated that it had not really bothered him 
until the last year when he retired from the military and 
became more sedentary.  Following examination, including a 
computed tomography (CT) scan, the diagnoses included old 
body fracture of L4; central disc bulge L3-S1 with mild 
spinal stenosis; possible nerve compression L5-S1; lumbar 
disc bulge facet arthropathy at L2-L5.  

In January 1999, the veteran was referred for VA neurosurgery 
consultation.  In the consultation record, the veteran was 
noted to have reported a history of a motor vehicle accident 
in 1972 with a back fracture, and a rappelling accident in 
1978, when he fell on his back but did not seek medical 
attention.  The veteran reported having lived with back pain 
and neck pain since that time, but that it had not limited 
his activity.  It was noted that in the past year, the 
veteran began having numbness in the left leg from the knee 
to the toes, and weakness in the left extremity.  He also 
complained of neck pain since 1978, weakness with hand grip, 
and numbness in the fingers.  Following examination, the 
assessment was a history of L4 compression fracture.  It was 
noted that there were no films for the assessment of the 
reported weakness in the upper and lower extremities.  The 
veteran was to return with films of his lumbar spine and for 
a Magnetic Resonance Imaging (MRI) of the cervical spine.  
Follow-up MRI of the cervical spine revealed minimal 
degenerative joint disease, otherwise an unremarkable MRI.  
MRI of  the lumbar spine revealed a compression fracture at 
L4 with associated disc disease at L3-4, and L5-S1, with no 
evidence of nerve or root entrapment.  The assessment was 
minimal degenerative joint disease in the cervical spine and 
old compression fracture at L4, with no evidence of cord 
involvement.  

The veteran appeared at a hearing before a hearing officer at 
the RO in January 2000.  He testified that he had disorders 
of the spine and upper and lower extremities and that they 
originated as a result of the rigorous physical training that 
he had to undergo during his lengthy period of service and 
particularly as a result of two falls that he experienced 
while rappelling from helicopters.  In support of his claim, 
the veteran submitted statements from a fellow platoon member 
dated in February 2000, and from his spouse dated in January 
2000.  The veteran's fellow soldier wrote that he and the 
veteran were injured in a 120 foot controlled fall from a 
helicopter during rappelling exercises.  The veteran's spouse 
stated that she had known the veteran for 20 years and that 
he had pre-existing back trouble since she had first met him.  

Pursuant to the March 2001 remand, the veteran underwent VA 
orthopedic examination to determine the existence and 
etiology of any spine, upper extremity and/or lower extremity 
disorder.  The extensive neurological and musculoskeletal 
examination included review of the claims file and x-ray 
studies of all pertinent areas.  With respect to the 
veteran's bilateral shoulders, elbows, wrists, hips knees, 
and ankles, the examiner stated that there was no pathology 
to render a diagnosis.  It was noted that subjective factors 
were pain and stiffness in each joint, but objective factors 
were normal range of motion and negative x-rays.  The 
diagnosis regarding the veteran's low back condition was 
"degenerative arthritis of the lumbar spine with old 
compression fracture 50 % of the L4 vertebrae."  The 
diagnosis regarding the veteran's cervical spine condition 
was "degenerative arthritis of the cervical spine."  The 
examiner opined that it was less likely than not that the 
veteran's disability was due to any injury that occurred to 
him while in the service of the United States.  The examiner 
explained that the compression fracture that occurred in 1972 
with the severe injuries due to the motor vehicle accident 
was a primary cause of degenerative disease of the spine.  
The examiner explained further that the fact that the 
veteran's major symptoms did not occur until 1997 as verified 
by a review of the medical records, provided the back up for 
this rationale and medical opinion.  Finally, the examiner 
noted that this was complicated by the veteran's sedentary 
style and weight of 267 pounds.  

Analysis

Bilateral Arm Disability and Bilateral Leg Disability

The veteran argues that he currently has a bilateral arm 
disability and a bilateral leg disability that originated in 
service.  Service connection may be granted if the evidence 
establishes that the claimed disability is related to 
service.  Applying the Hickson analysis, the initial question 
is whether there is evidence of the current claimed bilateral 
arm and bilateral leg disabilities.  The Board finds that the 
preponderance of the evidence is against the current 
existence of a bilateral arm disability and/or a bilateral 
leg disability and that the Hickson element (1) has therefore 
not been satisfied as to those claims.

Significantly, neither the VA neurosurgeon who examined the 
veteran in January and February 1999, nor the orthopedic 
examiner who examined the veteran in October 2001, were able 
to identify a current upper extremity or lower extremity 
disability.  Although the veteran has complained of pain, 
numbness, and stiffness in these areas in clinical settings, 
it must be noted that in the case of Sanchez-Benitez v. West, 
13 Vet. App. 282, 285 (1999), the U.S. Court of Appeals for 
Veterans Claims (Court) held that pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.

In reaching this decision, the entire record was reviewed.  
The only evidence supporting the veteran's claimed bilateral 
arm disability and bilateral leg disability are his own 
statements.  While the veteran has expressed the opinion that 
he has such disabilities and that they are related to his 
periods of service, the Court has held that a lay person, 
such as the veteran, is not competent to offer evidence that 
requires medical knowledge, such as the diagnosis or cause of 
a disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
By the same token, the probative value of the veteran's 
beliefs and opinions were not enhanced because they were 
reduced to writing in the VA examination reports that merely 
reported the history and symptomatology offered by the 
veteran.  

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In other words, service 
connection is granted only for disability, not on the basis 
of the symptoms of a disability.  See 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2002); Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  In the absence of proof 
of a present disability there can be no valid claim.  Brammer 
v. Derwinski, 3 Vet. App. at 225.

Accordingly, the essential element of the current existence 
of the claimed bilateral arm disability and bilateral leg 
disability is missing and a grant of service connection is 
not warranted.  As to the question of according reasonable 
doubt to the veteran's claim, on the basis of a thorough 
review of the record, it is concluded that there is no 
approximate balance of the evidence for and against the 
claim.  Indeed, the preponderance of the evidence is against 
finding the current existence of the claimed bilateral arm 
disability and bilateral leg disability, and thus against the 
claim for service connection for a bilateral arm disability 
and/or a bilateral leg disability.  As the preponderance of 
the evidence is against the claim, the benefit-of-the-doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App 49 (1990).  Accordingly, 
service connection for the claimed bilateral arm disability 
and bilateral leg disability must be denied.

Low Back Disability and Cervical Spine Disability

The veteran argues that he currently has a low back 
disability and a cervical spine disability, and that these 
disorders originated in service as a result of the rigorous 
physical training that he had to undergo during his lengthy 
period of service and particularly as a result of two falls 
that he experienced while rappelling from helicopters.  

Service connection may be granted if the evidence establishes 
that the claimed disability is related to service.  Applying 
the Hickson analysis, the initial question is whether there 
is evidence of the current claimed spine disabilities.  The 
Board finds that the evidence supports the current existence 
of the claimed spine disabilities, specifically degenerative 
arthritis of the lumbar spine with old compression fracture 
of the L4 vertebra, and degenerative arthritis of the 
cervical spine.  The Hickson element (1) has therefore been 
satisfied as to those disabilities.  

With respect to Hickson element (2), there was no record of 
complaints, findings or treatment during active service 
pertaining to a cervical spine injury, but there is evidence 
of treatment for low back complaints over a two day period in 
July 1980.  

Notwithstanding the lack of evidence of a cervical spine 
injury during service, service connection may still be 
granted if all of the evidence, including that pertinent to 
service, establishes that the disability was incurred in 
service.  See 38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 
3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

With respect to Hickson element (3), given that in addition 
to the diagnosed degenerative arthritis of the low back and 
cervical spine, there was a pre-service injury that resulted 
in a chronic low back disability characterized as a 
compression fracture at L4, the Board will analyze each 
separately.  The degenerative arthritis will be analyzed in 
terms of whether it can be related to service on an 
incurrence or presumptive basis, and the compression fracture 
at L4 will be analyzed on the basis of whether there was a 
permanent aggravation in service of a pre-existing disorder.  

Degenerative Arthritis

The Board first observes that the first post-service evidence 
of the current low back and cervical spine degenerative 
arthritis at issue was in 1997, many years after service.  
See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 
1330 (Fed. Cir. 2000) [service incurrence may be rebutted by 
the absence of medical treatment for the claimed condition 
for many years after service].  Consequently, incurrence of 
degenerative arthritis of the low back and cervical spine may 
not be presumed.  38 U.S.C.A. §§ 1101, 1112(a)(4), 1113, 
1131, (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).  
Moreover, the lack of continuity of post-service medical 
evidence and the service medical records themselves tend to 
contradict the proposition that the current existence of the 
claimed degenerative arthritis disabilities can be 
attributable to active service.  

The veteran has expressed the opinion that his low back and 
cervical spine degenerative arthritis are related to his 
period of active service.  The Court has held, however, that 
a lay person, such as the veteran, is not competent to offer 
evidence that requires medical knowledge, such as the 
diagnosis or cause of a disability.  See Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  In that same regard, the statements offered 
by one of the veteran's fellow soldiers and by the veteran's 
spouse are equally incompetent for such purposes.  Moreover, 
the probative value of the veteran's beliefs and opinions 
were not enhanced because they were reduced to writing in the 
private and VA examination reports that merely reported the 
history of the disorders offered by the veteran.  The Court 
has held on a number of occasions that a medical opinion 
premised upon an unsubstantiated account of a claimant is of 
no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 
229, 233 (1993) [generally observing that a medical opinion 
premised upon an unsubstantiated account is of no probative 
value, and does not serve to verify the occurrences 
described]; Reonal v. Brown, 5 Vet. App. 458, 461 (1993) [the 
Board is not bound to accept a physician's opinion when it is 
based exclusively on the recitations of a claimant].  In this 
case, the examiners simply noted the history offered by the 
veteran.  None of the treatment records went further and 
offered an opinion that related any current spine disorder, 
including degenerative arthritis, to service.  

The medical evidence, in fact, serves to contradict the 
veteran's contention that his low back and cervical spine 
degenerative arthritis, are related to service.  The VA 
examiner who conducted the October 2001 orthopedic 
examination for the purpose of determining the etiology of 
any current spine disorder categorically opined that it was 
less likely than not that any of the veteran's disabilities 
were due to an injury in service.  The examiner conducted a 
thorough examination and had the benefit of a review of the 
veteran's claims file.  The examiner provided reasons and 
bases for the opinion with reference to the veteran's medical 
records.  Based upon the foregoing analysis, the Board finds 
that a preponderance of the evidence in this case is against 
the claim for service connection for low back and/or a 
cervical spine degenerative arthritis on any basis.  
Accordingly, service connection for the claimed disabilities 
must be denied.

Compression Fracture at the L4 vertebrae

In this case, the service entry examination in January 1973, 
disclosed that clinical evaluation of the veteran's spine was 
normal with no disqualifying defects found.  Consequently, 
the presumption of soundness applies.  See Crowe v. Brown, 7 
Vet. App. 238, 246 (1994).  The presumption of soundness, 
however, would be rebutted by clear and unmistakable evidence 
that a low back disorder, specifically a compression fracture 
at the L4 vertebra, existed prior to service and that the 
pre-existing L4 compression fracture was not aggravated by 
service.  VAOPGCPREC 3-2003 (2003).  The pre-service private 
medical records of the treatment of the veteran following a 
motor vehicle accident in September 1972, and the October 
2001 VA orthopedic examination that concludes that the 
veteran's current compression fracture at L4 had occurred in 
the pre-service motor vehicle accident demonstrate, by clear 
and convincing evidence, that the compression fracture was of 
preservice origin and existed prior to service.  None of the 
other pertinent medical records and opinions have speculated 
otherwise.  

To rebut the presumption of soundness, however, it must also 
be shown by clear and convincing evidence that the 
preexisting disability was not aggravated by service.  
VAOPGCPREC 3-2003 (2003).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2002).

The Board notes that the service medical records do show the 
treatment of the veteran during his first period of service 
for pain in the small of his back and numbness in both legs 
over a 2 day duration in July 1980.  Although the record 
noted a history of a car wreck and resulting crushed disc of 
the lower back 8 years prior, the contemporaneous medical 
record did not relate the veteran's in-service complaints to 
that pre-service disc injury.  The resulting diagnoses were 
muscle strain and sacroiliac strain.  Significantly, the 
lumbar spine was not referenced in the diagnosis.  Moreover, 
the 1981 service separation examination and the 1984 reserve 
duty examination documented normal findings upon the clinical 
evaluations of the veteran's spine.  Of equal significance is 
the October 2001 VA orthopedic examination report.  Although 
that examiner attributed the veteran's current disabilities 
to the 1972 motor vehicle injuries, he precluded any in-
service injury as being an intervening cause when he opined 
that it was less likely than not that the veteran's 
disability is due to any injury that occurred to the veteran 
in service.  The 2001 orthopedic examiner specifically noted 
that the veteran's major spine symptoms did not occur until 
1997, some 16 years following the veteran's separation from 
his first period of service.  

It is important once again to emphasize that the opinion of 
the 2001 VA orthopedic examiner noted above was based upon a 
review of the claims file, the veteran's medical records, 
considerable testing, and upon a comprehensive examination of 
the veteran.  Further, this examiner provided a well reasoned 
opinion with reference to the pertinent evidence, including 
that in favor or against the veteran's claim.  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(b). (2002).  In the instant case, on the basis 
of all the evidence of record, the Board must conclude that 
the preponderance of that evidence is against a finding that 
the veteran's compression fracture of the L4 vertebra 
underwent an increase in severity during service because it 
is not shown to have been symptomatic during any portion of 
service, nor has any competent evidence of an increase in 
disability been presented.  The preponderance of the evidence 
leads to the conclusion that there was no aggravation in 
service of the veteran's compression fracture at L4, beyond 
that which was due to the natural progress of the condition.  
C.F.R. § 3.306(a).

As the preponderance of the evidence weighs against the 
veteran's claim, there is no reason or basis upon which to 
find the existence of aggravation.  Hence, the presumption of 
soundness is rebutted and entitlement to service connection 
is not warranted.  38 U.S.C.A. §§ 1110, 1131, 1153.

In reaching this decision the Board considered all of the 
evidence of record, including the veteran's written and oral 
statements and those of his fellow soldier and of his spouse.  
The veteran and his supporters, however, as lay affiants, are 
not competent to offer a medical opinion as to whether or not 
his compression fracture at L4 was aggravated in service.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Based upon the foregoing analysis, the Board finds that a 
preponderance of the evidence in this case is against the 
claim for service connection for a low back disability to 
include degenerative arthritis and a compression fracture of 
L4, and a cervical spine disability, to include degenerative 
arthritis.  As to the question of according reasonable doubt 
to the veteran's claim, on the basis of a thorough review of 
the record, it is concluded that there is no approximate 
balance of the evidence for and against the claim.  Indeed, 
the preponderance of the evidence is against finding that the 
spine disabilities at issue are related to active service, 
and thus against the claim for service connection for a low 
back disability to include degenerative arthritis and a 
compression fracture of L4, and a cervical spine disability, 
to include degenerative arthritis.  As the preponderance of 
the evidence is against the claim, the benefit-of-the-doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App 49 (1990).  Accordingly, 
service connection for these claimed disabilities must be 
denied.


ORDER

Entitlement to service connection for a low back disability 
to include compression fracture of L4 is denied.  

Entitlement to service connection for a bilateral arm 
disability is denied.

Entitlement to service connection for a bilateral leg 
disability is denied.

Entitlement to service connection for a cervical spine 
disability is denied.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

